UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                            NO. 15-1896

                                   JAMES S. EICHER, APPELLANT,

                                                  V.

                                  DAVID J. SHULKIN, M.D.,
                          SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                         On Appeal from the Board of Veterans' Appeals


                                     (Decided April 19, 2017)


       Glenn R. Bergmann and Sun H. Choi, both of Bethesda, Maryland, were on the brief for the
appellant.

        Leigh A. Bradley, General Counsel; Mary Ann Flynn, Chief Counsel; Christopher W.
Wallace, Deputy Chief Counsel; and Catherine A. Hulgan, all of Washington, D.C., were on the
brief for the appellee.

       Before LANCE, BARTLEY, and GREENBERG, Judges.

       LANCE, Judge, filed the opinion of the Court. GREENBERG, Judge, filed a dissenting
opinion.

       LANCE, Judge: The appellant, James S. Eicher, appeals, through counsel, a January 13,
2015, decision of the Board of Veterans' Appeals (Board) that denied entitlement to payment of
educational benefits under chapter 33, title 38, U.S. Code (Post-9/11 GI Bill benefits or Chapter 33
benefits) for distance learning pursued at a foreign educational institution for the period from
October 4, 2010, to September 30, 2012. Record (R.) at 3-13. On June 30, 2016, the Court, in a
single-judge decision, vacated and remanded the Board's decision. Eicher v. McDonald, No.
15-1896, 2016 WL 3548143 (Vet. App. June 30, 2016) (memorandum decision). On July 20, 2016,
the Secretary filed a motion for single-judge reconsideration or, in the alternative, a panel decision.
       The Court grants the Secretary's motion for a panel decision. After review of the parties'
pleadings and the record, the Court's June 30, 2016, memorandum decision will be withdrawn, and
this opinion will be issued in its place. For the reasons that follow, the Court will affirm the Board's
decision.


                                        I. BACKGROUND
       The appellant served in the U.S. Army from July 1987 to September 1993 and from April
1998 to February 2011, including service in the Gulf War and Afghanistan. R. at 15-17.
       In August 2009, before his separation from service, the appellant filed an electronic VA
Form 22-1990, "Application for VA Education Benefits," for benefits under chapter 30, title 38, U.S.
Code (Montgomery GI Bill benefits or Chapter 30 benefits). R. at 713-21. Following receipt of his
VA Form 22-1990, on March 18, 2010, VA issued a "Certificate of Eligibility," which notified him
that he was entitled to 36 months of "education benefits under the Montgomery GI Bill . . . for
enrollment and pursuit of any course, program, final objective, or institution approved for veterans."
R. at 711. On March 22, 2010, VA received a request from De Montfort University (the University),
located in the United Kingdom, for approval of its Masters of Arts (MA) degree in Sports History
and Culture program (the Program). R. at 579. The University's representative indicated that the
University sought approval of the Program by VA for the appellant, who would pursue the Program
via distance learning. Id.
       On July 20, 2010, the appellant emailed the University, copying VA representatives, to
confirm his enrollment in the Program "as an international, on-line, internet-based student" and
explained that, although other "De Montfort University courses of study . . . have already been
registered or certified by [VA]," the Program had not. R. at 637. He asked the VA representatives
"what steps must be taken for" the Program "to gain []VA approval or certification." R. at 638. In
an email response to the appellant, copying a University representative, a VA representative
explained that a University official must apply "for VA approval of the MA degree program in
Sports History & Culture," and directed the University's representative to submit "the application
for the Foreign School Approval Group" to the "Washington Regional Office [(RO)]." R. at 636.
In reply, the University's representative emailed the appellant and a VA representative and explained
that the University "had already applied for approval of the MA Sports History and Culture"
program. R. at 635.


                                                   2
        On August 6, 2010, the University's representative requested an update on "the status of the
approval of the MA Sports[] History and Culture course with the VA." R. at 634. That same day,
a VA representative emailed the University's representative that the "program was approved
August 4, 2010," and that "[a] letter and information regarding the approval was forwarded that
d[ay]." R. at 633. The University's representative forwarded the VA representative's email to the
appellant. Id. The record contains a letter dated "August 45, 2010," from VA to the University's
representative, which the University's representative asserts she never received. R. at 574-75, 576.
That letter indicated that VA had "approved Masters in Sports History and Culture" and immediately
thereafter stated:
        PLEASE NOTE: Programs are approved for in-residence training only. Due to
        recent changes in the law governing [VA] educational benefits for students at foreign
        schools, we cannot pay benefits for distance learning or independent study courses.
        Please do not submit enrollment information for any courses taken by distance
        learning, online, or independent study. All students must be in residence and all
        courses must be attended in-person in a formal classroom setting (taught programs).
R. at 574 (emphasis in original). The letter noted that the University had "no designated Certifying
Officials responsible for submitting enrollment information for eligible students" and included "a
VA Form 22-8794, Designation of Certifying Officials," that VA "must receive . . . before [it] can
process awards for eligible students." Id. The letter also included "VA Form 22-1999, Enrollment
Certifications, for use in reporting enrollment information," of eligible students. R. at 575.
        On August 17, 2010, the appellant filed a second electronic VA Form 22-1990, "Application
for VA Education Benefits," and requested Post-9/11 GI Bill benefits in lieu of his Montgomery GI
Bill benefits. R. at 728, 722-31. He stated that he would attend the Program starting in September
2010. R. at 723. Following receipt of the appellant's second VA Form 22-1990, on August 24,
2010, VA issued him a "Certificate of Eligibility," which notified him that he was entitled to 35
months and 6 days of "benefits for an approved program of education or training under the Post 9/11
GI Bill" and that he "must take this letter to [his] school" and that his "school must certify [his]
enrollment before [he] can get paid." R. at 689.
        On February 18, 2011, VA received the University's VA Form 22-1999, "Enrollment
Certification," on the appellant's behalf reflecting enrollment in the Program, taken by distance
learning, from October 2010 to September 2012. R. at 684. On March 7, 2011, VA denied the


                                                   3
appellant's request for payment. R. at 662-65. VA explained that, although the appellant was
eligible for Post-9/11 GI Bill benefits, VA could not pay for his enrollment in the Program, as
"[i]ndependent or distance learning is not approved for GI Bill payment at foreign schools" and his
"school reported that [his] training is distance learning only." R. at 662. The appellant submitted
a Notice of Disagreement with the March 2011 decision, R. at 658-60, VA issued a Statement of the
Case, R. at 490-503, and he perfected his appeal, R. at 342-46.
         In the decision on appeal, the Board determined that it was "without legal authority to grant
the educational benefits sought," as Post 9/11 GI Bill "benefits cannot be used to pay for a
nonaccredited program at a foreign educational institution taken via distance learning." R. at 9-10.
The Board noted that 38 U.S.C. § 503 provides for equitable relief when there has been
administrative error but that "if the [v]eteran wishes to petition for equitable relief, he must file such
a petition with the Secretary given that the authority to award equitable relief under that statute is
committed to the sole discretion of the Secretary." R. at 10. The Board concluded that it lacked
jurisdiction to consider the Secretary's exercise of its authority to award equitable relief under
section 503. Id.


                                     II. THE PARTIES' ARGUMENTS
         The appellant does not dispute the Board's determination that it "is without legal authority
to grant the educational benefits sought."1 R. at 10; Appellant's Brief (Br.) at 13-26; see Cromer v.
Nicholson, 19 Vet.App. 215, 217 (2005) ("[I]ssues not raised on appeal are considered abandoned."),
aff'd, 445 F.3d 1346 (Fed. Cir. 2006). Rather, he asks that the Court grant relief on the basis of
equitable estoppel. Appellant's Br. at 13-24. Specifically, he contends that he detrimentally relied
upon communications from VA to the University and that he satisfies the traditional elements of
estoppel. Id. Alternatively, he asserts that the Board provided an inadequate statement of reasons
or bases, as it failed to discuss 38 C.F.R. § 2.7 and whether a recommendation to the Secretary for
consideration of equitable relief was warranted. Id. at 24-26.



         1
            Thus, contrary to the view of our dissenting colleague, the Court need not determine whether the Board legally
erred in its interpretation of "independent study" under 38 C.F.R. § 21.4267. The veteran made no argument concerning
this issue, either in his brief or his reply brief.

                                                            4
       The Secretary responds that this Court's precedent makes clear that it is not a court of equity
and cannot apply the doctrine of equitable estoppel to grant monetary awards against the
government. Secretary's Br. at 8-14. The Secretary also replies that neither the Board nor the Court
is required to discuss the issue of entitlement to a recommendation for equitable consideration under
38 U.S.C. § 503 and 38 C.F.R. § 2.7, as the Secretary's authority to award equitable relief is not
subject to the Board's or the Court's jurisdiction. Id. at 14-21.


                                          III. ANALYSIS
                              A. Post-9/11 GI Bill Education Benefits
                                        1. Legal Framework
       For more than 70 years, veterans have received educational assistance through various "GI
Bills," including the Servicemen's Readjustment Act of 1944, Pub. L. No. 78-346, 58 Stat. 284
(1944), and the Veterans' Educational Assistance Act of 1984 (Montgomery GI Bill), Pub. L. No.
98-525, Title VII, 98 Stat. 2553 (1984), now codified at chapter 30, title 38, U.S. Code. In June
2008, Congress enacted the most recent form of those benefits through the Post-9/11 Veterans
Educational Assistance Act of 2008 (Post-9/11 GI Bill), Pub. L. No. 110-252, Title V, §§ 5001-
5003, 122 Stat. 2357 (2008), codified at chapter 33 of title 38. VA's implementing regulations are
codified at 38 C.F.R. §§ 52.9500-52.9770 (2016).
       The Post-9/11 GI Bill builds upon the system established by the Montgomery GI Bill and
many of the eligibility determinations under Chapter 33 are defined by reference to Chapter 30. See
38 U.S.C. § 3323(a) (stating that, except as otherwise provided, the provisions of "sections
3034(a)(1) and 3680(c) shall apply to the provision of education assistance under this chapter."); see
also 38 U.S.C. § 3034(a)(1) (stating that the provisions of 38 U.S.C. §§ 3470, 3471, 3474, 3476,
3482(a), 3483, 3485, as well as the provisions of 38 U.S.C. §§ 3670 et seq., 3680 et seq. (with
limited exceptions), "shall be applicable to the provision of educational assistance under this
chapter"). For example, entitlement to Chapter 33 benefits depends on whether an eligible veteran
is pursuing a program of education that VA has approved for the purposes of Chapter 30. 38 U.S.C.
§ 3313(a)-(b). Chapter 30, in turn, relies on the definition of a "program of education" found in
38 U.S.C. § 3452(b), which defines a "program of education" as, inter alia, "any curriculum or
combination of unit courses or subjects pursued at an educational institution which is generally

                                                  5
accepted as necessary to fulfill the requirements for the attainment of a predetermined and identified
educational, professional, or vocational objective." 38 U.S.C. § 3452(b); 38 U.S.C. § 3002(3)(A).
        An eligible veteran is entitled to education benefits "while enrolled in a course of education
offered by an educational institution only if such course is approved in accordance with the
provisions of subchapter I of chapter 36 of this title." 38 U.S.C. § 3483. An accredited standard
college degree program at a public or not-for-profit proprietary educational institution that is
accredited by an agency or association recognized for that purpose by the Secretary of Education
is deemed to be an approved course of study. 38 U.S.C. § 3672(b)(2)(A). In addition, a
nonaccredited course of education—whether offered by a public, private, profit, or nonprofit
educational institution—which has not been approved by the Secretary or a State approving agency
may be approved if certain conditions are met. 38 U.S.C. § 3676.
        For nonaccredited courses of education at institutions outside of the United States, "[a]n
eligible veteran may not enroll in any course offered by [that] institution . . . unless that educational
institution is an approved institution of higher learning and the course is approved by the Secretary."
38 U.S.C. § 3476. VA will not approve a nonaccredited course of education, however, "if it is to
be pursued in whole or in part by independent study." 38 U.S.C. § 3676(e); see 38 C.F.R.
§§ 21.4254(d) (2016), 21.4267 (2016). VA further defines "independent study" as a course that
"consists of a prescribed program of study with provision for interaction between the student and
the regularly employed faculty of the institution of higher learning . . . personally or through use of
communications technology" that "is offered without any regularly scheduled, conventional
classroom or laboratory sessions" but does not fall under certain exceptions, including student
teaching and research necessary for the preparation of a thesis or dissertation.             38 C.F.R.
§ 21.4267(b)-(e). A course is considered to be independent study in part if it has some standard
scheduled class sessions and, when there are no scheduled classes, interaction is accomplished
personally or through the use of communications technology. 38 C.F.R. § 21.4267(b)(2). VA
regulations indicate that independent study and distance learning are treated comparably, see
38 C.F.R. §§ 21.9625(b), 21.9635, and have commonalities of definition, compare 38 C.F.R.
§ 21.4267(b) (definition of independent study) with 38 C.F.R. § 21.9505 (deferring to similar
definition in 20 U.S.C. § 1003(7)).
                                       B. The Board's Decision

                                                   6
       In the decision on appeal, the Board explained that the appellant was not enrolled in a
standard degree program at an institution accredited by an agency or association recognized for that
purpose by the Secretary of Education. R. at 9; see 38 U.S.C. § 3672(b)(2)(A). The Board noted
that, despite the University's lack of accreditation, VA approved the Program on an in-residence
basis. R. at 9; see R. at 633-64, 574-75. The Board found, however, that the appellant attended the
course by distance learning, which is categorized as independent study under VA regulations. R.
at 9; see R. at 684; see also 38 C.F.R. § 21.4267(b). Ultimately, the Board determined that the
appellant was not entitled to Post-9/11 GI Bill benefits for his enrollment in the Program for the
period from October 4, 2010, to September 30, 2012, as he pursued that course of study in whole
or part by independent study. R. at 9; see 38 U.S.C. § 3676(e); 38 C.F.R. § 21.4254.
       Throughout his briefing, the appellant appears to conflate three related determinations: first,
VA's certification of his basic eligibility for Post-9/11 GI Bill benefits by virtue of the length and
character of his service; second, VA's designation of the Program as an approved course of study;
and third, VA's determination as to whether he was enrolled in an approved course of study and,
thus, entitled to benefits. Appellant's Br. at 13-24; Reply Br. at 1-10. There is no question that the
appellant is eligible to receive Chapter 33 benefits, as the August 24, 2010, Certificate of Eligibility
states that he is entitled to 35 months and 6 days of "an approved program of education or training
under the Post-9/11 GI Bill." R. at 689. Likewise, there is no dispute that the Program is an
approved course of study "for in-residence training only." R. at 574. Thus, the only issue is whether
the appellant was enrolled in an approved course of study. The Board correctly found that he was
not enrolled in an approved course of study, as he completed the Program by distance learning. R.
at 9; see 38 U.S.C. § 3676(e); 38 C.F.R. § 21.4254.
       Although the Court is sympathetic to the appellant's situation, the Board's findings are
supported by the law, as section 3676(e) and 21.4254 make clear that Post-9/11 GI Bill education
benefits cannot be used to pay for a nonaccredited program at a foreign educational institution taken
by distance learning. See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) (where law and not
evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit
or lack of entitlement under the law). The Court cannot conclude that the Board erred when it
determined that educational benefits for distance learning pursued at a foreign educational institution
were not warranted as a matter of law.

                                                   7
                                              B. Equitable Estoppel
         The appellant first argues that the Court should consider its ability to administer equitable
remedies and apply the principles of equitable estoppel to his case. Appellant's Br. at 16-24. The
Court declines his invitation.
         As the Court has clearly explained, "[t]he [U.S.] Supreme Court has held that the
Appropriations Clause of the Constitution, U.S. Const. art. I, § 9, cl. 7, precludes the judiciary from
ordering an award of public funds to a statutorily ineligible claimant on the basis of equitable
estoppel." Rosenberg v. Mansfield, 22 Vet.App. 1, 5 (2007) (citing OPM v. Richmond, 496 U.S.
414, 430 (1990)), aff'd sub nom. Rosenberg v. Peake, 296 F. App'x 53 (Fed. Cir. 2008); see McCay
v. Brown, 106 F.3d 1577, 1581 (Fed. Cir. 1997) (holding that equitable estoppel "is not available
to grant a money payment where Congress has not authorized such a payment or the recipient
doesn't qualify for such a payment under applicable statutes"). Thus, even if the Court were inclined
to grant the appellant relief on the basis of equitable estoppel—though, to be clear, it is not—the
Court could not lawfully do so in the absence of statutory entitlement. The remedy that the appellant
seeks "is a monetary award against the U.S. government, and particularly where Congress has
enacted an intricate and all-encompassing statutory scheme, such expenditures must be specifically
authorized by statute." Smith v. Gober, 14 Vet. App. 227, 231 (2000), aff'd sub nom. Smith v.
Principi, 281 F.3d 1384 (Fed. Cir. 2002) (citing Malone v. Gober, 10 Vet.App. 539, 542 (1997));
see OPM, 496 U.S. at 424. There is no statute or regulation in the comprehensive veterans benefits
system authorizing the Secretary to pay education benefits for distance learning pursued at a foreign
educational institution and there is thus no legal basis for entitlement to the benefits the appellant
seeks.
         The appellant argues that the VA representative's August 6, 2010, email to the University
was misleading, as it did not state that the Program was approved for in-resident training only,2 and
that "the subsequent approval of his VA Form 22-1990 for the online [] program mislead him to




         2
           The VA representative's August 6, 2010, email to the University's representative appears to be a notification
to the University that the Program was an approved foreign program course of study for VA education benefits purposes
generally and not an approval for this specific veteran's enrollment in that approved course of study. R. at 633-36.

                                                           8
believe that it had been approved."3 Appellant's Br. at 23-24. Assuming without deciding that the
email was misleading, "'erroneous advice given by a government employee cannot be used to estop
the government from denying benefits,'" Johnson v. Brown, 9 Vet.App. 369, 377 (1996) (quoting
McTighe v. Brown, 7 Vet.App. 29, 30 (1994)). Put another way, even if a VA employee had
erroneously informed him that he would be eligible for educational benefits for distance learning
pursued at the University, "VA would not be bound to grant benefits due to this administrative
error." Owings v. Brown, 8 Vet.App. 17, 23 (1995).
         To the extent that the appellant asserts that "VA repeatedly failed to respond to [his]
application for his online [] program or to notify him of any disapproval in violation of 38 U.S.C.
§ 3471," Appellant's Br. at 23, his argument is misplaced. VA explicitly notified him of its denial
of payment in the March 7, 2011, decision. R. at 662-65. It is not clear how VA could have
responded much earlier, let alone before he began his studies, as VA did not receive a VA Form 22-
1999, Enrollment Certification, from the University until February 18, 2011. R. at 684.
                                     C. The Secretary's Equitable Powers
         Finally, the appellant asks the Court to remand the Board's decision on the grounds that it
provided an inadequate statement of reasons or bases by failing to discuss whether, pursuant to
38 C.F.R. § 2.7, the Board Chairman should have submitted a recommendation to the Secretary that
this case be considered for equitable relief. Appellant's Br. at 24-26; see 38 C.F.R. § 2.7(c) (2016).
The Court declines to do so.4
         First, it is undisputed that the Secretary, and the Secretary alone, has the power to grant
equitable relief where administrative error leads to a denial of benefits. 38 U.S.C. § 503; 38 C.F.R.
§ 2.7(a)-(b) (outlining the process for seeking equitable relief), (c) ("The authority to grant equitable
relief . . . has not been delegated and is reserved to the Secretary."). Further, this Court's case law


         3
           In response to the appellant's August 17, 2010, VA Form 22-1990, VA issued an August 24, 2010, Certificate
of Eligibility which informed him that he was entitled to 35 months and 6 days of "benefits for an approved program of
education or training under the Post-9/11 GI Bill" and immediately stated that "[y]ou must take this letter to your
school. Your school must certify your enrollment before you can get paid." R. at 689 (emphasis in original). VA
issued the August 24, 2010, Certificate of Eligibility to the appellant before he began his studies at the University on
October 4, 2010. Compare R. at 689-91, with R. at 684.
         4
           The Court has no authority to remand on the requested basis but is confused as to why the Board member
failed both to convey the Board Chairman's ability to recommend the case for equitable relief and to encourage such a
recommendation, given the facts of this case.

                                                           9
is clear that both the Board and the Court lack jurisdiction to review the grant of, or refusal to grant,
equitable relief under section 503(a). Darrow v. Derwinski, 2 Vet.App. 303, 305 (1992) (holding
"that the Board . . . lacks jurisdiction to review the exercise of authority under 38 U.S.C. § 503(a),
or the refusal to exercise such authority, by the Secretary of Veterans Affairs."); see Smith,
14 Vet.App. at 231 (holding that "[t]he Secretary's authority to grant equitable relief under
section 503 is wholly within the Secretary's discretion, and the Court lacks jurisdiction even to
review the exercise of the Secretary's equity discretion"); Zimick v. West, 11 Vet.App. 45, 50 (1998);
McCay v. Brown, 9 Vet.App. 193, 189 (1996). Indeed, although Congress specifically created a
right of appeal to the Board as to decisions made under the authority of 38 U.S.C. § 511, there is no
analogous statutory grant of jurisdiction to the Board to review a determination made under section
503(a).
          Similar to the power to grant equitable relief, questions regarding who may recommend
equitable relief to the Secretary pursuant to § 2.7(c) are governed by section 503 and not
section 511. 38 C.F.R. § 2.7 (stated authority as 38 U.S.C. §§ 503, 512). Accordingly, because
section 511 does not govern the recommendation process for seeking equitable relief, the Board was
not required to discuss that issue and its failure to do so cannot render its statement of reasons or
bases inadequate. See Wages v. McDonald, 27 Vet.App. 233, 237 (2015) ("[A]lthough [the Court's]
jurisdiction over VA benefits decisions is broad, a decision to award equitable relief under 38 U.S.C.
§ 503(a) is not a decision under section 511 and therefore not reviewable by the Board or subject
to [the Court's] jurisdiction."); Darrow, 2 Vet.App. at 305 ("In defining the jurisdiction of the Board,
Congress confined it to '[a]ll questions in a matter which under section [511(a)] of this title is subject
to a decision by the Secretary . . . ' 38 U.S.C. § 7104(a)."); compare 38 U.S.C. §§ 511, 7104(a), with
38 U.S.C. § 503.5
          As the Secretary's authority to grant equitable relief is discretionary, the Court will not
remand this matter on the grounds that the Board failed to discuss whether equitable relief was


          5
            Nevertheless, the Board acknowledged "what seems to be misleading information," R. at 9, and that "[i]t seems
clear that if the [appellant] had received notice [that distance learning was not approved for the Program], it would have
had a material impact on his decision to enroll in distances learning courses," R. at 10. Given the Board's characterization
of events, it remains unclear why the Board member did not acknowledge in his decision that the Board Chairman has
authority to recommend equitable relief to the Secretary and did not indicate that he would encourage the Board
Chairman to make a recommendation for equitable relief in this case.

                                                            10
warranted. See Smith, 14 Vet.App. at 231. However, as the Board explained, the appellant is free
to seek equitable relief from the Secretary pursuant to his authority under section 503.


                                          IV. CONCLUSION
          Upon consideration of the foregoing analysis, the record on appeal, and the parties'
pleadings, the Court's June 30, 2016, memorandum decision is WITHDRAWN, and this opinion is
issued in its stead. The Board's January 13, 2015, decision is AFFIRMED.


GREENBERG, dissenting:
          I respectfully dissent. Congress has aimed to provide veterans occupational freedom through
broad access to educational benefits. The Servicemen's Readjustment Act of 1944, Pub. L. No. 78-
346, 58 Stat. 284 (1944) provided "the special benefits which are due to the members of our armed
forces – for they have been compelled to make greater economic sacrifice and every other kind of
sacrifice than the rest of us, and are entitled to definite action to help take care of their special
problems." See Franklin D. Roosevelt: Statement on Signing the Servicemen's Readjustment Act
of 1944, June 22, 1944 (internal citations omitted). The appellant is not excluded from this
Congressional mandate. While still on active duty, the appellant applied for Chapter 33 benefits
stating
          I am an active guard reserve (AGR) Judge Advocate Soldier serving on active duty
          with the U.S. Army. I anticipate retiring from active duty service [on or about]
          March 2011 [and] I would like to thereafter pursue a career in teaching. I am now
          hoping to prepare for such post-active duty career by taking some teaching
          credentialing courses in my off-duty hours.
R. at 719.
          In denying the appellant these "special benefits," the Board failed to correctly apply the law,
as I read it. The Board found that the "[v]eteran attended distance learning which is categorized as
independent study under 38 C.F.R. § 21.4267." R. at 8. Nowhere in that regulation is "distance
learning" mentioned, nor is there a bar to the basic concept. See 38 C.F.R. § 21.4267. The
regulation bars educational benefits for any non-accredited course "offered in whole or in part by
independent study," defining the term "independent study" as follows:

          (b) Definition of independent study.

                                                    11
       (1) VA considers a course to be offered entirely by independent study when--
       (i) It consists of a prescribed program of study with provision for interaction between
       the student and the regularly employed faculty of the institution of higher learning.
       The interaction may be personally or through use of communications technology,
       including mail, telephone, videoconferencing, computer technology (to include
       electronic mail), and other electronic means;
       (ii) It is offered without any regularly scheduled, conventional classroom or
       laboratory sessions; and
       (iii) It is not a course listed in paragraph (c), (d), or (e) of this section.
       (2) VA considers a course to be offered in part by independent study when--
       (i) It is not classified as one of the three types of courses listed in paragraph (c) of
       this section;
       (ii) It has some weeks when standard class sessions are scheduled; and
       (iii) It consists of independent study as defined in paragraph (b)(1) of this section
       during those weeks when there are no regularly scheduled class sessions.
38 C.F.R. § 21.4267(b) (emphasis added).
       A veteran is not engaged in "independent study" merely because he attends a course online.
Rather, to qualify as "independent study" under § 21.4267 a course must also be offered "without
any regularly scheduled, conventional classroom or laboratory sessions."                   38 C.F.R.
§ 21.4267(b)(1)(ii). As long as the appellant is planning on taking part in "regularly scheduled,
conventional classroom or laboratory sessions," even online, the course should not have been
considered "independent study." The fact that VA approved this course generally after the
University submitted the requisite information suggests that the course was indeed "regularly
scheduled." R. at 633. VA has repeatedly stated that distance learning is barred because it is
considered "independent study." This is not so.
       To the extent that the regulation could be read differently, "[a]mbiguity is a creature not of
definitional possibilities but of statutory context." Brown v. Gardner, 115 S. Ct. 552, 555 (1994).
Congress did not broadly exclude a veteran from pursuing independent study with Chapter 33
benefits. Rather, independent study is only barred if the educational institute is non accredited.
Compare 38 U.S.C. § 3675 with 38 U.S.C. § 3676. The import of the statutory scheme is not that
Congress wanted to prevent veterans from achieving educational goals without flexibility, but that
it was worried about potential fraud and abuse of these benefits.
       Although the regulatory definition of "independent study" has existed for 20 years, "[a]
regulation's age is no antidote to clear inconsistency with a statute." Brown, 115 S. Ct. at 557. The


                                                 12
fact that VA has interpreted its regulation as a general bar to distance learning is utterly inconsistent
with the statutory context of congressional limitations on independent study. Accordingly, the
Court should have remanded this case to the Secretary to correctly apply his regulation.




                                                   13